PER CURIAM.
This is an appeal from an order imposing attorneys’ fees as a sanction for failure to make proper discovery by a nonparty witness. The order below is supported by adequate evidence and appellant has failed to demonstrate an abuse of discretion. See Herold v. Computer Components International, Inc., 252 So.2d 576 (Fla. 4th DCA 1971). There is no argument as to the amount of the fees taxed. The order is therefore affirmed.
AFFIRMED.
LETTS, C.J., and BERANEK and GLICKSTEIN, JJ., concur.